Title: From Thomas Jefferson to John Norvell, 11 June 1807
From: Jefferson, Thomas
To: Norvell, John


                        
                            Sir
                            
                            Washington June 11. 07.
                        
                        Your letter of May 9. has been duly recieved. the subjects it proposes would require time & space for even
                            moderate development. my occupations limit me to a very short notice of them. I think there does not exist a good
                            elementary work on the organisation of society into civil government: I mean a work which presents in one full &
                            comprehensive view the system of principles on which such an organisation should be founded according to the rights of
                            nature. for want of a single work of that character, I should recommend Locke on government, Sidney, Priestley’s Essay on
                            the first principles of government, Chipman’s principles of government & the Federalist, adding perhaps Beccaria on
                            crimes & punishments because of the demonstrative manner in which he has treated that branch of the subject. if your
                            views of political enquiry go further to the subjects of money & commerce, Smith’s wealth of nations is the best book to
                            be read, unless Say’s Political economy can be had, which treats the same subjects on the same principles, but in a
                            shorter compass & more lucid manner. but I believe this work has not been translated into our language.
                        History in general only informs us what bad government is. but as we have employed some of the best materials
                            of the British constitution in the construction of our own government, a knolege of British history becomes useful to the
                            American politician. there is however no general history of that country which can be recommended. the elegant one of Hume
                            seems intended to disguise & discredit the good principles of the government, and is so plausible & pleasing in it’s
                            style & manner, as to instil it’s errors & heresies insensibly into the minds of unwary readers. Baxter has performed
                            a good operation on it. he has taken the text of Hume as his ground work, abridging it by the omission of some details of
                            little interest, and wherever he has found him endeavoring to mislead, by either the suppression of a truth or by giving
                            it a false colouring, he has changed the text to what it should be, so that we may properly call it Hume’s history
                            republicanised. he has moreover continued the history (but indifferently) from where Hume left it, to the year 1800. the
                            work is not popular in England, because it is republican: & but a few copies have ever reached America. it is a single
                            4to. volume. adding to this Ludlow’s memoirs, mrs McCauley’s, & Belknap’s histories, a sufficient view will be presented
                            of the free principles of the English constitution.
                        To your request of my opinion of the manner in which a newspaper should be conducted so as to be most useful,
                            I should answer ‘by restraining it to true facts & sound principles only.’ yet I fear such a paper would find few
                            subscribers. it is a melancholy truth that a suppression of the press could not more compleatly deprive the nation of it’s
                            benefits, than is done by it’s abandoned prostitution to falsehood. nothing can now be believed which is seen in a
                            newspaper. truth itself becomes suspicious by being put into that polluted vehicle. the real extent of this state of
                            misinformation is known only to those who are in situations to confront facts within their knolege with the lies of the
                            day. I really look with commiseration over the great body of my fellow citizens, who, reading newspapers, live & die in
                            the belief that they have known something of what has been passing in the world in their time: whereas the accounts they
                            have read in newspapers are just as true a history of any other period of the world as of the present, except that the
                            real names of the day are affixed to their fables. general facts may indeed be collected from them, such as that Europe is
                            now at war, that Bonaparte has been a successful warrior, that he has subjected a great portion of Europe to his will
                            &c &c. but no details can be relied on. I will add that the man who never looks into a newspaper is better
                            informed than he who reads them; inasmuch as he who knows nothing is nearer to truth than he whose mind is filled with
                            falsehoods & errors. he who reads nothing will still learn the great facts, and the details are all false.
                        Perhaps an editor might begin a reformation in some such way as this. divide his paper into 4. chapters,
                            heading the 1st. Truths. 2d. Probabilities. 3d. Possibilities. 4th. Lies. the 1st. chapter would be very short, as it
                            would contain little more than authentic papers, and information from such sources as the editor would be willing to risk
                            his own reputation for their truth. the 2d. would contain what, from a mature consideration of all circumstances, his
                            judgment should conclude to be probably true. this however should rather contain too little than too much. the 3d. & 4th.
                            should be professedly for those readers who would rather have lies for their money than the blank paper they would occupy.
                        Such an editor too would have to set his face against the demoralising practice of feeding the public mind
                            habitually on slander, & the depravity of taste which this nauseous aliment induces. defamation is becoming a necessary
                            of life: insomuch that a dish of tea, in the morning or evening, cannot be digested without this stimulant. even those who
                            do not believe these abominations, still read them with complacence to their auditors, and, instead of the abhorrence &
                            indignation which should fill a virtuous mind, betray a secret pleasure in the possibility that some may believe them, tho
                            they do not themselves. it seems to escape them that it is not he who prints, but he who pays for printing a slander, who
                            is it’s real author.
                        These thoughts on the subjects of your letter are hazarded at your request. repeated instances of the
                            publication of what has not been intended for the public eye, and the malignity with which political enemies torture every
                            sentence from me into meanings imagined by their own wickedness only, justify my expressing a sollicitude that this hasty
                            communication may in no way be permitted to find it’s way into the public papers. not fearing these political bull-dogs, I
                            yet avoid putting myself in the way of being baited by them, and do not wish to volunteer away that portion of tranquility
                            which a firm execution of my duties will permit me to enjoy.
                        I tender you my salutations & best wishes for your success.
                        
                            Th: Jefferson
                            
                        
                    